DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region A" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 7, 11, 13, 15-17, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108) and at least one of Himuro (US 2014/0332135), Wecht (DE 10004439, with English machine translation), and Kraft (US 2761489).
Regarding claim 1, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). 
As to the coating being applied to a plurality of regions A dividing in a tire circumferential or radial direction and arranged at predetermined intervals, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals ([0091]). While Negroni does not expressly discuss a design having regions divided in the radial direction and arranged at predetermined intervals, it is well known in the art to provide designs and sidewall markings in the form of concentric rings. For example,  Himuro discloses a tire having sidewall having colored regions in the form of concentric rings (see Fig. 3,[0032]); Wecht discloses a tire having colored ring and lettering at different radial positions (see Fig. 1; [0020]); and Kraft discloses a tire having sidewalls with plural concentric colored rings (see Fig. 2,5; col 1, lines 15-19). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the coating regions at predetermined intervals since: (1) Negroni teaches applying the colored coating ([0002,0015]) to only a portion of the sidewall such as with designs or letters ([0091]); and (2) it is well known and conventional 
Regarding claims 2 and 17, Negroni teaches a thickness of 150 microns ([0126]).
Regarding claims 5, 15, and 16, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals and illustrates the coating as covering a pattern in Fig. 1 ([0076,0091]).
Regarding claim 7, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall regions with concvex an concave portions since Kraft discloses the sidewall colored region as having a plurality of convex and concave portions to protect the color layer (see Figs.; col 1, lines 42-45).
Regarding claim 11, Dobashi discloses the carcass having a turn-up structure (folded around bead), the turn up end being positioned away from the surface of the sidewall on which the resin coating would be applied. The carcass ply end is not on the surface of the sidewall (axially inwards) and thus is construed as "positioned away" from the resin coating region.
Regarding claim 13, the steel belt structure of the tire can be construed as the "cylindrical annular structure" (see Fig. 1 of Dobashi; pg 2, line 28; pg 7, line 11).
Regarding claims 23 and 24, Himuro (see Fig. 3, different color gradation rings) and Kraft (see Fig. 2,5) disclose ring shaped patterns that include at least three rows. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and at least one of Himuro (US 2014/0332135),  as applied to claim 1 above, and further in view of Miyazaki (US 2011/0094649).
Regarding claims 3, Negroni is silent as to the breaking elongation of the sidewall rubber. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall rubber with breaking elongation as claimed since Miyazaki, similarly directed towards a pneumatic tire teaches sidewall compositions having elongation at break of 350-420% (table 1, Ex. 1-6) wherein Miyazaki teaches that the sidewall compositions disclosed exhibit superior durability ([0089]), with Example 6 having the highest durability index and a elongation at break of 350%. One would have been motivated to select a conventional sidewall composition which provides high durability.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and at least one of Himuro (US 2014/0332135), Wecht (DE 10004439, with English machine translation), and Kraft (US 2761489) as applied to claim 1 above, and further in view of Miyazaki (US2010/0224299).
Regarding claim 4, Negroni is silent as to the amount of antioxidant; however, Examiner notes that antioxidants are well known and conventional additives in the tire art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided an antioxidant in the sidewall composition of Negroni since, in the same field of endeavor of tire sidewall rubber, Miyazaki teaches an antioxidant has been conventionally used as vulcanization accelerating aid and can be suitably compounded ([0120]) wherein the antioxidant is disclosed to be present in exemplary amounts of about 1.9 parts (3.0 phr antioxidant / 160.83 total x 100% = parts by 100 total weight; Table 1).
 Claims 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and at least one of Himuro (US 2014/0332135), Wecht (DE 10004439, with English machine translation), and Kraft (US 2761489) as applied to claim 1 above, and further in view of McCrary (US20080118306) and evidenced by "Coefficients of Friction for Teflon" NPL.
Regarding claim 6, Negroni does not disclose a low friction coating or multiple layers. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a low friction exterior since McCrary discloses spraying on a low-friction coating in order to provide abrasion and wear resistance ([0040,0030]). Although the dynamic friction coefficient is not expressly disclosed it would have been inherent or obvious to a person having ordinary skill in the art for the coating to have a dynamic friction coefficient of 0.5 or less since McCrary teaches providing a low friction coating comprising Teflon PTFE or FEP to reduce friction ([0030]) which, as evidenced by the NPL, has friction coefficients of less than 0.5 (see table). 

Claim 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and at least one of Himuro (US 2014/0332135), Wecht (DE 10004439, with English machine translation), and Kraft (US 2761489) as applied to claim 1 above, and further in view of Bell (GB 2034603).
Regarding claim 6, Negroni does not disclose multiple coatings. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the coated regions with plurality of coating layers since Bell, similarly directed towards coating a tire sidewall, teaches applying multiple layers of the coating to increase abrasion resistance and that the number of applications can be color coded (pg 1, lines 5-21). One would have been motivated to increase the abrasion resistance of the colored sidewall designs in Negroni (combined).


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150)  in view of Dobashi (EP554108) and at least one of Himuro (US 2014/0332135), Wecht (DE 10004439, with English machine translation), and Kraft (US 2761489) as applied to claim 1 above, and further in view of Morikawa (JPH01-240307).
Regarding claim 14, Negroni (combined) does not disclose a carcass layer formed from aramid fibers; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the carcass with aramid fiber since Morikawa, similarly directed towards a pneumatic tire teaches configuring the carcass with aromatic polyamide fiber cords (aramid) for the purpose of improving high-speed durability (abstract).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Kitazawa et al. (US 4096899).
Regarding claims 18 and 19, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Kitazawa, similarly directed toward a tire, teaching a tire having carcass layer 27 and a sidewall rubber having thickness of 0.5 to 2.0 mm in order to reduce the weight of the tire (col 2, lines 34-55).
Kitazawa discloses the carcass as having a turn-up structure (folded around bead) which extends to the belt edge, the turn up end being positioned away from the surface of the sidewall on which the .

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108) in view of Gasowski (US 4854361).
Regarding claims 18 and 20, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). 
Negroni discloses applying the resin coating to a sidewall region of the tire ([0082], Fig. 1). Sidewalls extend inwards of the buttress of the tread. See Fig. 1. Negroni is silent as to the resin coating being applied in a position away from the recited perpendicular line or outwards of the carcass end. It is well known in the art, however, to configure tires with low turn up heights such that the carcass ends lie close to the beads. For example, Gasowski teaches that it is desirable to having short turn-up distances to improve bead durability and reduce material costs (col 1, lines 11-16) with Gasowski teaching tire carcass configurations wherein the carcass ends lie in the bead portion of the tire (see Figs). It would have been obvious to a person having ordinary skill in the art at the time of the invention for the sidewall coating region to lie outwards of the carcass ends and away from the perpendicular line since Gasowski teaches configuring the carcass ends as short as possible to improve bead durability and .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell (GB2034603) in view of Dobashi (EP554108) and McCrary (US20080118306), and as further evidenced by "Coefficients of Friction for Teflon" NPL.
Regarding claim 22, Bell discloses a tire comprising a resin coating (PU composition) applied to the outer surface of the tire sidewall (col 1, line 5-21; the sidewall being the region A). Bell does not disclose the tire as having a carcass layer or the thickness of the sidewall rubber being 0.05 to 4.0mm; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a pneumatic tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). As to the carcass layer, one would have been motivated to employ such a layer as carcasses are very well known and conventional in the tire art as a means to reinforce the tire structure. Bell teaches applying a number of coatings and that the applications can be color coded (col 1, lines 13-15, 19-21).
While Bell does not disclose a low friction coating, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a low friction exterior since McCrary discloses spraying on a low-friction coating in order to provide abrasion and wear resistance ([0040,0030]). Although the dynamic friction coefficient is not expressly disclosed it would have been inherent or obvious to a person having ordinary skill in the art for the coating to have a dynamic friction coefficient of 0.5 or less since McCrary teaches providing a low friction coating .

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 12, the prior art of record fails to further teach or suggest the resin coating thickness at a carcass splice portion being thinner than the resin coating thickness at another portion of region A. As to claim 21, the prior art of record fails to teach or suggest the resin coating stack comprising a lowermost adhesive layer, an intermediate urethane resin layer and a surface silicon resin layer.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Applicant argues that the Office's interpretation of Negroni is incorrect. Negroni at paragraph [0091] describes the coating layer covering a portion of the tire sidewall in the case that the coating layer covers decals or the like that are placed on the sidewall. This means the coating covers the sidewall where the decals are not present and the coating also covers the decals or the like which cover the sidewall. Negroni does not disclose or suggest a way to apply the coating only to the decals or only to the portion of the sidewall excluding the decals. 
Examiner disagrees. In paragraph [0091], Negroni states that "the obtained coating layer is circumferentially extended to cover the whole sidewall (11)" and then "Alternatively, the coating layer 
As to claim 22, Applicant argues that the combination of Bell and McCrary could not have been obvious because Bell does not disclose the same type of coating as McCrary. Further, McCrary is directed towards mass transit vehicles guided by guideway curbs and would not have been obvious to combine.
Examiner disagrees. For clarification, in the hypothetical combination, the low friction coating of McCrary is applied to the exterior of the coatings of Bell. The coating stack would comprise Bell plus the low friction coating of McCrary on the exterior. As to the vehicle tire compatibility, Bell states that the invention is for "all tyres" and includes motorcars and trucks (on and off road). McCrary is directed towards tires of "personal vehicles (PVs)" [0008, 0035,0040]. Motorcars are personal vehicles. Further, McCrary does not limit its disclosure to any specific type of tire that might be used on a PV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749